Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 1 of 19

EXHIBIT A
“ CASE NUMBER: 202 949G OR SSBMRSME OY: AN cred on FLSD Docket 10/28/2019 Page 2 of 19

Filing # 95769784 E-Filed 09/16/2019 03:06:21 PM

IN THE CIRCUIT COURT FOR THE 15TH JUDICIAL CIRCUIT
IN AND FOR PALM BEACH COUNTY, FLORIDA

CASE NO.:
DIANE KATZ,

Plaintiff,
Vv.

 
 
  
    

ELECTRUM PARTNERS, LLC,
a foreign limited liability company,
and LESLIE BOCSKOR,

Defendants.

 

THE STATE OF FLORIDA:
To All and Singular the Sheriffs of said State:

YOU ARE HEREBY COMMANDED to sex(e,thiSvinmons and a copy of the
complaint or petition, in this action on: 7
» ULC
T: LESLIE BOCSKOR

   
 
  
 

ELECTRUM P.

Each Defendant is required serve
Anne Tomasello, Esq.
rian s attorney, whose address is:
Scott Wagner & Associates, P.A.
Jupiter Gardens
250 South Central Boulevard, Suite 104-A
YS Jupiter, Florida 33458
Tele : (561) 653-0008
Fax : (561) 653-0020

ftten defenses to the complaint or petition on:

within 20 days after service of this summons on that defendant, exclusive of the day of service,
and to file the original of the defenses with the Clerk of the Court either before service on plaintiff's
attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against
the defendant for the relief demanded in the complaint or petition.

If you choose to file a written response yourself, at the same time you file your written response
to the Court located at: Palm Beach County Courthouse, Clerk of Courts, 205 N. Dixie Hwy,

Scott Wagner & Associates, P.A.
Summons
Page 1 of 2

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 09/16/2019 03:06:21 PM
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 3 of 19

West Palm Beach, FL 33401, and you must also mail or take a carbon copy or photocopy of your
written response to the Plaintiff's Attorney: Anne Tomasello, Esq., 250 S. Central Blvd, Ste 104,
Jupiter, Florida 33458 (561) 653-0008.

Sep 19 2019
WITNESS my hand and the Seal of said Court this day of , 2019.

SHARON R. BOCK

As Clerk of said Court A

As Deputy Clerk

GINA BRI

   
   

   

 

Scott Wagner & Associates, P.A.
Summons
Page 2 of 2
= CASE NUMBER: PP2PIISAR TEC AME Gv: AN cred on FLSD Docket 10/28/2019 Page 4 of 19
Filing # 95769784 E-Filed 09/16/2019 03:06:21 PM

IN THE CIRCUIT COURT FOR THE 15TH JUDICIAL CIRCUIT
IN AND FOR PALM BEACH COUNTY, FLORIDA

CASE NO::
DIANE KATZ,

Plaintiff,
v.

ELECTRUM PARTNERS, LLC,
a foreign limited liability company,
and LESLIE BOCSKOR,

Defendants.

  
    
  
 
 

THE STATE OF FLORIDA:
To All and Singular the Sheriffs of said State:

YOU ARE HEREBY COMMANDED to seg(e,thi8uinmons and a copy of the

complaint or petition, in this action on: ‘
LESLIE BOCSKOR®,
1900 WALDMAMAVE®
LAS VEGAS, 4 89402

Each Defendant is required to sérWerib én defenses to the complaint or petition on:

   
 

» / Anne Tomasello, Esq.
faintiff’s attorney, whose address is:

Scott Wagner & Associates, P.A.
Jupiter Gardens
250 South Central Boulevard, Suite 104-A

Jupiter, Florida 33458

Tele : (561) 653-0008

Fax : (561) 653-0020
withta,20 days after service of this summons on that defendant, exclusive of the day of service,
and to ffle the original of the defenses with the Clerk of the Court either before service on plaintiffs

attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against
the defendant for the relief demanded in the complaint or petition.

If you choose to file a written response yourself, at the same time you file your written response
to the Court located at: Palm Beach County Courthouse, Clerk of Courts, 205 N. Dixie Hwy,
West Palm Beach, FL 33401, and you must also mail or take a carbon copy or photocopy of your

Scott Wagner & Associates, P.A.
Summons
Page 1 of 2

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 09/16/2019 03:06:21 PM
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 5 of 19

written response to the Plaintiff's Attorney: Anne Tomasello, Esq., 250 S. Central Blvd, Ste 104,
Jupiter, Florida 33458 (561) 653-0008.
Sep 19 2019

WITNESS my hand and the Seal of said Court this day of , 2019.

SHARON R. BOCK.
As Clerk of said Court

   
    

BY:

 

As Deputy Clerk

GINA BRIMM QO
U

 

 

Scott Wagner & Associates, P.A.
Summons
Page 2 of 2
“ CASE NUNIBER: SP2PS9SAY 1 I98AKAAME Div: AN cred on FLSD Docket 10/28/2019 Page 6 of 19
Filing # 95769784 E-Filed 09/ 16/2019 03:06:21 PM

IN THE CIRCUIT COURT FOR THE 15TH JUDICIAL CIRCUIT
IN AND FOR PALM BEACH COUNTY, FLORIDA

CASE NO.:
DIANE KATZ,

Plaintiff,

v. ‘
ELECTRUM PARTNERS, LLC,

a foreign limited liability company and

LESLIE BOCSKOR, YY

Defendants.
/ C )

COMPLAINT

 

COMES NOW, the Plaintiff, DIANE KATZ, , Sr undersigned counsel, and
hereby sues the Defendants, ELECTRUM PAR AY. limited liability company and

LESLIE BOCSKOR, and as grounds ‘mere lows:

JURISDIC a TIES AND VENUE
1. This Honorable C isdiction over this action, as Plaintiffs seeks damages

exceeding Fifteen Thousand Bollars)($15,000.00), exclusive of attorney’s fees, costs, and interest,
and Plaintiffs’ claims arige under various Florida Statutes, where applicable.
2 Vv is a in this Judicial Circuit, as Defendants employed Plaintiff to work in
Palm Beac «... and the events giving rise to these claims took place in Palm Beach
Coun
At all times material hereto, Plaintiff, DIANE KATZ (“KATZ”), was a natural person

residing and working in Delray Beach, Palm Beach County, Florida, and is otherwise sui juris.

Scott Wagner & Associates, P.A.
Complaint
Page 1 of 6

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 09/16/2019 03:06:21 PM
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 7 of 19

4. At all times material hereto, Defendant, ELECTRUM PARTNERS, LLC
(“ELECTRUM”), was a limited liability company organized pursuant to the laws of the State of
Nevada, with its headquarters located at 3571 East Sunset Road, Suite 300, Las Vegas, Nevada 89120.

5; At all times material hereto, ELECTRUM actively conducted business in this State.

6. At all times material hereto, Defendant, LESLIE BOCSKOR (“BOCSKOR,’), was the

owner, Chief Executive Officer, and Executive Chairman of ELECTRUM, and upondafo ion and
belief, resided in Las Vegas, Clark County, Nevada.
he At all times material hereto, Defendants jointly ovongei BOCSKOR was
engaged in the operational control of ELECTRUM, and acted dire nd/6f indirectly in the interest
of ELECTRUM in relation to Plaintiff's employment, includ? WS. of her wages.
COMMON ALLE

8. Defendants entered into a conse

 
   
  

ment with Plaintiff on May 1, 2018. (A
true and correct copy is attached hereto as EXhi )

9. Pursuant to the Agree ee was to provide “professional consulting services”
in accordance with the “consult; So ” that was attached to the agreement as Exhibit A, to wit:
“Serve in a leadership capaci Electrum Partners: guide, coach, and manage the team for
efficiency, teamwork, dirégfion, and goal accomplishment; Assist Leslie Bocskor in his developing
role as CEO, sq wy, leadership skills grow to meet the growing needs of the company; Provide
organizaté Varo so that Electrum Partners, LLC, will have a unified focus, collaborative and
efficienNeamwork, leading to intelligent growth and agreed upon organizational outcomes; Provide
teambuilding for the company team, ensuring professional, focused, and collaborative behavior,
timely communication, and adherence to company practices/policies; Offer coaching to the team
members so that everyone is aligned with company goals; Provide recruiting support as needed to fill

Electrum positions so that the best candidates possible are found; Manage the Partner Services and

Scott Wagner & Associates, P.A.
Complaint
Page 2 of 6
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 8 of 19

Administration functions for increased client retention and efficient/professional internal service to
team members.” (Exhibit 1)
10. Defendants agreed to compensate Plaintiff for her work at the rate of $9,100.00 per
month, payable in bi-monthly installments of $4,550.00 beginning June 1, 2018.
11. Defendant increased Plaintiffs compensation to $20,000 per month in J 2019.
oh.

12. _ Plaintiff was named as an officer (President) of Electrum Partners yy fore a

statutory employee pursuant to Internal Revenue Code section 31.3 ea
0

13. Under the tax code, parties’ contractual designation C5 nship as that of

“independent contractor” is immaterial. /d. at 31.3121(a)(3).

14. Defendants routinely and repeatedly fail Q,, or lawfully, compensate
Plaintiff throughout her employment despite Plaintiff? QO for her compensation.

15. Defendants made numerous promiéeg Offpayment to Plaintiff in order to ensure that
Plaintiff would continue reporting for work, 6ut@lid riot keep those promises, including BOCSKOR

promising KATZ an ownership inter agen in addition to her contracted rate, if she
&)

would continue working a ©
16. |BOCSKOR cont y informed Defendants’ employees, including Plaintiff, that he

NB so that he could make payroll.

bringing this action Plaintiff has satisfied all prerequisites including those for

was waiting on an iy

a

 
 
 
 

17.
civil the to Fla. Stat. § 772.11(1). (See Demand Letter dated 6/7/19, attached hereto as
Exhibi

18. Asset forth in Exhibit 2, ELECTRUM and BOCSKOR had thirty (30) days to pay

the demand amount. Defendants have failed to do so.

Scott Wagner & Associates, P.A.
Complaint
Page 3 of 6
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 9 of 19

COUNTI
BREACH OF CONTRACT

19. Plaintiffs restate and allege Paragraphs | through 18 as if fully set forth herein.
20. ‘Plaintiff is bringing this action against Defendants for monies earned during her
employment and other contractual benefits which Defendant refuses to pay.

21. The parties had a binding contractual agreement. (Exhibit 1). al

22. The terms and conditions contained in the written Consulting A t constituted

an enforceable contract between the parties.
23. Defendants have failed to adhere to their contractual whe) as set forth in Exhibit

24. Defendants breached their obligations oe

25. Defendants failed to pay obligatio in her agreement including wages and
expenses. (Exhibit 1). <Y

26. As a direct and ron of Defendants’ actions, Plaintiff has suffered
significant damages. xR

27. Plaintiff seeks Koss as set forth in the agreement.

28. As a direc oximate result of Defendants’ actions, Plaintiff has obtained counsel
to represent her ig@is action and has agreed to incur reasonable attorney’s fees and costs for pursuing
the remedies fo m4 ich she is entitled in this matter under the contract paragraph 6(d)

As aresult of Defendants’ actions, Plaintiff is entitled to judgment against Defendants
for damages and attorneys’ fees and costs.

30. Plaintiff seeks damages against Defendants as well as attorney’s fees and costs.

Scott Wagner & Associates, P.A.
Complaint
Page 4 of 6
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 10 of 19

31. WHEREFORE, Plaintiff prays that judgment be entered in her favor and against the
Defendants for all contractual damages, interest, costs, reasonable attorney’s fees and all such other

and further relief as the Court deems just and proper under law and equity.

 

COUNT IT
CIVIL THEFT PURSUANT TO FLA. STAT. § 772.11 (ALL DEFENDANTS
32. Plaintiff restates and allege Paragraphs 1 through 18 as if fully set fo in.
33. Defendants failed to deliver payment of certain monies to Plainti hosts

(money) belonging to Plaintiff with the intent of either temporarily or pe ly depriving Plaintiff

34. Defendants knowingly obtained or used, or endeavored Ae or S property
of the right to and benefit of their property.
35. | Defendants’ actions/omissions in that reg mount to theft.

36. As a direct and proximate result, Plafti€f ha8 suffered damages, including loss of

 
  

money, loss of use of that money, and the “<< on.
37. Plaintiff has complied wig . pre*suit requirements set out in Fla. Stat. § 772.11(1)
by making written demand for tr es to Defendants and waiting at least thirty (30) days
before filing this Complaint. Exhibit 2.
38. Defendan e nevertheless refused to pay Plaintiff the wages owed to her.
+ result of Defendants’ actions/omissions, Plaintiff is entitled
to judgment edfold the actual damages sustained,” as defined in Fla. Stat. § 772.11(1).
E A. intiff seeks all damages described above, including treble damages pursuant to Fla.
Stat. § 77Z.11(1), interest, reasonable attorney’s fees and costs pursuant to Fla. Stat. §§ 448.08 and
772.11(1),
WHEREFORE, Plaintiff prays that judgment be entered in her favor and against Defendants

for all damages described above, including treble damages pursuant to Fla. Stat. § 772.11(1), interest,

Scott Wagner & Associates, P.A.
Complaint
Page 5 of 6
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 11 of 19

reasonable attorney’s fees and costs pursuant to Fla. Stat. §§ 448.08 and 772.11(1), and any further
relief that this Honorable Court deems just and proper.
DEMAND FOR JURY TRIAL

Plaintiff further demands a trial by jury on all issues so triable.

DATED this 16th day of September 2019.
Respectfully Submitted, &

s/Anne Tomasello

Anne Tomasello, Esq.

Florida Bar No. 877

Primary e-mail: A _

Secondary tg

ne Scott, G> )

   
  
 
  
 
 

  

 

W
Prim ail: scottwagnerlaw.com
Seco ail: mail@scottwagnerlaw.com

RGNER & ASSOCIATES, P.A.
, FL 33458
A Bron (561) 653-0008
acsimile: (561) 653-0020
Secondary Address: 101 Northpoint Parkway
West Palm Beach, FL 33407

www.ScottWagnerLaw.com
Attorneys for icmanteeaaa

“”

Scott Wagner & Associates, P.A.
Complaint
Page 6 of 6
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 12 of 19

EL UM PAR
CONS GREE

THIS AGREEMENT made this Ist day of May 2018, between Diane Katz, an individual
(“Consultant”) and Electrum Partners, LLC (“Company”).

In consideration for the Company’s retaining the Consultant to provide independent consulting
services, it is agreed as follows:

1,

1.

ENGAGEMENT DETAILS
a. Consultant shall provide the following professional consulting services coving

any other business services as needed:
i. See Exhibit A for consulting proposal. R
b. Inconnection with the Services, Consultant shall:
i. | Devote such time and resources as shall be reasonably nec rm of the
Services contemplated hereby in a professional manner rdance with
industry standards.

iii.

2.

year

b. The term may be renewed upon m
c. Termination Prior to Expiratio

Meet agreed upon deadlines, and respond to the Co ’s information and
consultation requests on a timely basis; and

Comply with all federal, state and local laws i with the provision of
services hereunder.

tt of parties.

TERM 4y
a. The term of this Agreement shall “ee 2018 and continue for one (1)

 
   

Termination with Noti
reason at any time,

may terminate this Agreement for any or no
the other with thirty (30) days’ prior written notice.

    
  
   
 
 

iorPfor the services provided by Consultant as outlined above, Company
e following:
thly consulting fee starting at $9,100 to be paid in bi-monthly installments

Cy $4,550 beginning to accrue on May 1, 2018 with the first payment due June 1,
0

iii,

18.
Payment shall be made within 15 days of Company’s receipt of an invoice
providing a description of time spent and services provided in such detail as
reasonably may be required by the Company.
Reimbursement of reasonable travel expenses, including air and ground
transportation, hotel accommodations and meals, provided such travel expenses
have been pre-approved by an authorized Company employee subject to Company
Travel and Expense Policy.

EXHIBIT 1
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 13 of 19

ELECTRUM PARTNERS, LLC
CONSULTING AGREEMENT

iv. Reimbursement of expenses necessary to performance of the Services subject to
Company Travel and Expense Policy. Consultant will make a good faith effort to
inform Company of expenses in advance. Reimbursement of all expenses shall be
contingent upon submission of invoices and documentation evidencing the
expenses. Reimbursement shall not be unreasonably withheld.

4. CONSULTANT EXCLUSIVELY AN INDEPENDENT CONTRACTOR
a. Consultant acknowledges that Consultant is solely an independent contractor. N:
contained in this Agreement shall be deemed to constitute either the Compan
Consultant as an agent, representative, partner, or joint venture or employe:
party for any purpose. Neither party can bind the other to any agree:
else. Consultant is responsible to obtain all necessary permits to allow t to

perform the Services, including but not limited to any visas. ee

   
  

responsible to pay all health insurance, Social Security paymen employment

benefits, taxes (federal and state) and workers compensation. Co is not eligible
for and will not participate in any of the benefit pro Company or any of its
subsidiaries or affiliates, and will not receive any othe efits. Consultant will
maintain all of its own employment records. The not have the exclusive

    
   
   
    
    
  
  
  
  
   
 
 

right to use of Consultant, who may perform work fe companies (subject to
Paragraph 18 below), and the Company is in in the proper and timely
completion of the Services.

b. The Company shall have no obligation
behalf. The Company shall issue Co

or pay any such taxes on Consultant’s
Form 1099 for services rendered to

the Company at such time as may y IRS rules and regulations.
5. CONFIDENTIALITY
a. Consultant shall not at an) ing the term of this Agreement or thereafter, without
Company’s express pri ‘onsent use or make available, or cause to be used or

made available, eith r indirectly, to any person or company, including but not

limited to any com potential competitor of the Company, or divulge, disclose or
communicate to any n, firm, corporation, or other business entity in any manner
Cot ee nfidential Information of the Company.

b. If Consultan a legal demand or similar process (whether by deposition,
= rae documents, subpoena, civil investigative demand or otherwise)

e ‘requiring Consultant to disclose Confidential Information or if Consultant is
ts legal counsel that Consultant is, notwithstanding the provisions of this
ent, legally required to disclose Confidential Information, Consultant shall
tly notify Company sufficiently in advance of any such disclosure so that Company
y seek a protective order or take other appropriate legal action to prevent or minimize
disclosure of Confidential Information. If the protective order or other relief is not
obtained, Consultant agrees to disclose only such portion of the Confidential Information
as Consultant is advised by opinion of legal counsel that Consultant is legally required to
disclose.
c. Consultant agrees that all Confidential Information and all copies thereof are and at all
times shall remain exclusively the property of Company. All Confidential Information
and all copies thereof received or made by Consultant or its agents shall be returned to

EXHIBIT 1
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 14 of 19

. CTRUM PAR’ LC
CONSULTING AGREEMENT

Company immediately upon demand from Company to Consultant and in the absence of
such demand, immediately upon termination of this Agreement.

d. For purposes of this Agreement, the term "Confidential Information" includes but is not
limited to all documents and information, however maintained on or in any form of
media, and other tangible things of the following items, whether written, verbal,
electronic or in any format whatsoever, including but not limited to the following:

i. Names, addresses, account numbers, telephone numbers and any personal
information of Company's customers, employees and vendors;
ii. | Existence and terms and provisions of any agreements between Com

employee or third party;

iii, All information of the Company, whether prepared by Company, or
others, relating to or useful in connection with the business of th
whether or not a “trade secret” within the meaning of appli ich as of
the date of this Agreement is not generally known to the ic, in¢luding but not

 
    
  
 

limited to the Company’s product development, marketing (including
d anuals, lists, data, future

ayer identification systems,

al charts, salary and benefit
pusiness records, drawings, prints,
ks containing customer

personal notes;
iv. Information provided orally

identified by Company aS
v. Any information i in an

or to which Consultant is given access,
when disclosed or at any time thereafter;
atsoever marked "Confidential" or "Proprietary"

   

a. Consultant re and warrants that it is able to enter into this Agreement and
perfo nsulfing services for the Company, and that such ability is not limited or
any agreements or understandings between the Consultant and other persons
es.
visions of this Agreement shall be enforceable notwithstanding the existence of
‘aim or cause of action of the Consultant against the Company or the Company
inst the Consultant whether predicated on this Agreement or otherwise.
Consultant agrees that Consultant shall have no right to, or interest in, the name Electrum
Partners or any registered mark, service mark or trademark of Company or any of its
affiliates or subsidiaries and Consultant shall not in any manner use such words in the
promotion of Consultant’s business.
d. The laws of the State of Nevada shall govern the interpretation, performance and
enforcement of this Agreement, regardless of applicable choice of law principles. The
parties agree that any action to interpret or enforce this Agreement must be brought in the

EXHIBIT 1
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 15 of 19

‘ LE TN
CONSULTING AGREEMENT

courts of Clark County, Nevada or in the United States District Court for the District of
Nevada. Consultant and Company hereby consent to the personal jurisdiction of the
courts (State and Federal) located in Clark County, Nevada in the event any dispute arises
with regard to this Agreement. In the event that either party hereto commences an action
against the other in connection with this Agreement, the prevailing party in such action
shall be entitled to recover its costs and expenses (including reasonable attorneys’ fees).

e. Consultant shall indemnify and hold harmless Company, its officers and employ: m
an against damages, liabilities, losses, costs, and expenses, but only to the
by the negligent acts, errors or omissions of the Consultant which arise out o:

Consultant’s performance of its professional services under this agreement es
indemnified under this clause shall be limited to fees paid by Company, t
under this agreement.

hereof. Any notice to be given under this Agreement shall be s it is given
orally or in writing, sent by certified or registered mail, to the Co it and to the

«SY
S
Y

f. This Agreement contains the entire agreement of the parties ‘ager yject matter
ient j

EXHIBIT 1
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 16 of 19

By:

Leslie Bocskor, President
Date: November 1, 2017

= ©

Diane Katz (Consultant)

eo eee e

 

 

EXHIBIT 1
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 17 of 19

ELECTRUM PAR’ LLC
CONSULTING AGREEMENT.

Exhibit A
Services Proposal

Diane Katz, PhD, will continue to provide consulting/coaching services to Electrum Partners,
LLC on a retained basis.

Objectives

Serve in a leadership capacity for Electrum Partners: guide, coach, and on,
for efficiency, teamwork, direction, and goal accomplishment

Assist Leslie Bocskor in his developing role as CEO, so that his leadersht to
meet the growing needs of the company

Provide organizational consulting so that Electrum Partners, LLC. unified
focus, collaborative and efficient teamwork, leading to intelligen and agreed
upon organizational outcomes *

Provide teambuilding for the company team, ensuring p'
collaborative behavior, timely communication, and a
practices/policies

Offer coaching to the team members so that eve:
Provide recruiting support as needed to fill El
possible are found

Manage the Partner Services and A
and efficient/professional internal se

 
   
 
  
 
 
 

, focused, and
company

with company goals
ons so that the best candidates

ctions for increased client retention
members

 
 
  
 
 
  
  

Process
- Continue coaching sessions ocskor on a regularly scheduled basis
- Speak to team members jn order to ensure individual and team success
- Provide input on vario that will enhance communication, etc., further
ensuring the y goals
- Serve as organizati opment resource for areas involving, culture,
communication, job ibilities, etc.

Cost

Manage team overall basis for increased focus, efficiency, and production

$9,100 a

All oe be made payable to Diane Katz.

EXHIBIT 1
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 18 of 19

SCOTT
WAGN ER EMPLOYMENT: CIVIL RIGHTS * HEALTHCARE

AND ASSOCIATES, P.A. www.scottwagnerlaw.com

  

 

Sender E-Mail: atomasello@scottwagnerlaw.com

D FOR THEFT ER FLA. STAT 2.11 QR
VIA CERTIFIED MAIL
Barry Grissom, General Counsel ©

June 7, 2019

Electrum Partners, LLC
3571 E. Sunset Road, Suite 300

Las Vegas, NV 89120
Re: Diane Katz vs. El i A)
Case No. 28979

Dear Mr. Grissom:

    

Please be advised that our firm has the pleasuri ting Diane Katz with regard to her claims
against Electrum Partners, LLC, and Leslie ki onally, for civil theft, in violation of Section
772.11, Florida Statutes. Please direct e ¢ommunication with Ms. Katz to my attention.
Please allow this to serve as our statutorilyarequ itten notice to you, giving you the opportunity to
pay the total amount of Three hundres Ssixt seven thousand eight hundred three dollars and twenty-
seven cent: 67,803.27) by July 7@201%. which is (30) days from the date of this letter, before we
proceed with filing a lawsuit. wl is submitted for settlement purposes only, and therefore, is
confidential under Florida DO

Background

By way of backgroun Katz began working with Electrum Partners, LLC in December 2015,

becoming President on 1, 2018. On October 3, 2018, Ms. Katz loaned Electrum Partners, LLC the
sum of Twept@five th d dollars ($25,000.00) via Promissory Note, for which Thirty thousand
ars. ($3@» 012.00) is now due and owing.

   
   
   

% owed unpaid wages in the amount of Eighty thousand fifty-one dollars and eighty cents
804s well as unpaid expenses in the amount of Twelve thousand five hundred thirty-seven
twenty-nine cents ($12,537.29).

ivil Theft in violation of Fla. 2.11

Ms. Katz alleges that your company has held back monies owed to her. Despite working excessive hours
each week, Ms. Katz was not compensated for her time, nor for her associated expenses. Ms. Katz is
also owed for the loan she made to the company pursuant to the Promissory Note. Your actions in this
regard are tantamount to theft, in violation of Fla. Stat. § 812.014(1), as you knowingly obtained or used
property belonging to Diane Katz, i.c., $122,601.09, with the intent to either temporarily or permanently

T: (561)653-0008 250 S. Central Blvd. Ste. 104A
F:(561)653-0020 Jupiter, Florida 33458
TF: (877)907-2688 Additional office in West Palm Beach

EXHIBIT 2
Case 9:19-cv-81473-DMM Document 1-1 Entered on FLSD Docket 10/28/2019 Page 19 of 19

deprive him/her of the use, right, and/or benefit of same. Consequently, Ms. Katz has the legal right to
demand “treble” (or “threefold”) damages from you, pursuant to Fla. Stat. § 772.11:

DEMAND FOR CIVIL THEFT UNDER FLA. STAT. § 772.11

 

Any person who proves by clear and convincing evidence that he or she has been injured in any
fashion by reason of any violation of ss. 812.012-812.037 or s. 825.103(1) has a cause of action
Sor threefold the actual damages sustained and, in any such action, is entitled to minimum
damages in the amount of $200, and reasonable attorney’s fees and court costs in the trial and
appellate courts. Before filing an action for damages under this section, the person claimin
injury must make a written demand for $200 or the treble damage amount of the person lj

Sor damages under this section. If the person to whom a written demand is made compliesqyit.
such demand within 30 days after receipt of the demand, that person shall be given ‘en
release from further civil liability for the specific act of theft or exploitation by the ing
the written demand. Cy

Demand for Payment
Pursuant to Fla. Stat. § 772.11, we hereby specifically de
4 a ithin i

  
 
   
 
   
 
 
 

   

that statutory section, if you
comply with this demand, we will provide you with a ase from any further civil liability for
these acts of theft. In the event that you fail to comg

damages, costs, and increased attorney’s fees, pursyanttho Fla. Stat. § 772.11.

We appreciate your prompt response, and <
Sincerely, Qe
Digitally signed by
pi >
caves ©

€ to contact our office with any questions.

Anne Tomasello

Attorney
AT:cl

 

T: (561)653-0008 250 S. Central Blvd. Ste. 104A
F:(561)653-0020 Jupiter, Florida 33458
TF: (877)907-2688 Additional office in West Palm Beach

EXHIBIT 2
